Exhibit 10.2

STOCK APPRECIATION RIGHT CANCELLATION AGREEMENT

This Stock Appreciation Right Cancellation Agreement (hereinafter “Agreement”),
dated as of August 10, 2010, and effective as of the Effective Date (as defined
herein), is made between Cott Corporation (the “Company”) and Neal Cravens (the
“Grantee”).

WHEREAS, pursuant to that certain Offer Letter, dated as of August 19, 2009,
between the Company and the Grantee (the “Offer Letter”), the Company granted a
stock appreciation right equivalent to 100,000 common shares of Cott (the “SAR
Award”) which vests in equal installments on September 8, 2010, 2011, and 2012,
pursuant to the terms of the Company’s Amended and Restated Share Appreciation
Rights Plan dated June 25, 2007;

WHEREAS, one-third of the SAR Award has vested and additional installments of
the SAR Award may vest prior to the Effective Date; and

WHEREAS, the Grantee has requested that the Company cancel the SAR Award and all
rights thereunder, and the Company has agreed to such cancellation, effective as
of the Effective Date.

NOW, THEREFORE, the Company and the Grantee agree as follows:

1. SAR Award Cancellation. The SAR Award is hereby cancelled, effective as of
the Effective Date. Upon such cancellation, the Grantee shall have no further
rights to exercise the SAR Award or to receive Company common shares pursuant to
the SAR Award. Such cancellation shall include the cancellation of the one-third
portion of the SAR Award that has vested and shall also include the cancellation
of additional installments of the SAR Award that may vest prior to the Effective
Date.

2. Cancellation Payment. As a payment in lieu of whatever benefits, if any, to
which the Grantee may be entitled under the SAR Award, and in exchange for the
release of claims and covenants contained herein, the Company shall pay the
Grantee the amount of $1 on the Effective Date.

3. Grantee Release. Performance by the Company under this Agreement and the
delivery of the good and valuable consideration described herein is conditioned
upon the Grantee executing and delivering on the Effective Date a Waiver and
Release in the form attached hereto as Exhibit A.

4. Effective Date. As used in this Agreement, “Effective Date” shall mean the
earlier to occur of (i) the date that the Company obtains all approvals of this
Agreement and the transactions contemplated hereby, if any, required by
applicable regulations, or (ii) the date on which the Company determines that
such approval is not necessary.

5. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Company and the Grantee and their respective successors, heirs,
and legal representatives. The Grantee’s signature below on this Agreement
affirms that he has read and understands all provisions of this Agreement and
agrees to comply with all terms hereof.

6. Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Grantee and contains all the agreements between them with
respect to the subject matter hereof; provided, however, that except to the
extent set forth herein, this Agreement shall not affect any other agreements
existing between the Company and the Grantee, including but not limited to the
Offer Letter, and provided further that, notwithstanding anything to the
contrary herein, the Grantee shall remain eligible to receive future equity
compensation awards from the Company.

7. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein, without reference to principles of conflict of laws.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day, month and year first set forth above.

 

COMPANY:

Cott Corporation

By:  

/s/ Michael Creamer

Name:   Michael Creamer Its:   Vice President - People By:  

/s/ Marni Morgan Poe

Name:   Marni Morgan Poe Its:   Vice President, General Counsel and Secretary

GRANTEE:

Neal Cravens

By:  

/s/ Neal Cravens

Name:   Neal Cravens



--------------------------------------------------------------------------------

Exhibit A

WAIVER

Pursuant to that certain Stock Appreciation Right Cancellation and Forfeiture
Agreement between the undersigned Grantee and Cott Corporation (the “Company”)
dated as of     , 2010 (the “Agreement”), Grantee has agreed as a condition of
the Company’s performance under the Agreement to execute and deliver this Waiver
and Release. For good and valuable consideration under the Agreement, the
receipt and sufficiency of which is hereby acknowledged, Grantee hereby waives
his rights under, and releases and discharges fully and forever the Company and
its officers, directors and shareholders and each of its and their predecessors
and successors from any and all present or future claims, demands, and causes of
action arising from or in connection with, the SAR Award, as such term is
defined in the Agreement.

Date:                     

 

OPTIONEE: Neal Cravens By:  

 

Name:   Neal Cravens